Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 08/03/2022, in response to the rejection of claims 1-24 from the final office action, mailed on 02/03/2022, by amending claims 1, 6-8, 13-15, 20-23, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “a substrate of thin glass” of Claims 1, 8, 15,
 Substrate is not a component to constitute the apparatus, rather it is a product to be processed by the claimed apparatus, therefore, a feature of the substrate does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
For instance, holding either a glass substrate or a silicon substrate by the claimed apparatus is merely different use of the apparatus and does not make the claimed apparatus distinguished from an apparatus of a prior art.
Consequently, when a prior art teaches substrate holding, it will be considered meeting the limitation.

(2) In regards to the “a force-applying tensioner mechanism that provides a reaction force of less than 25 N on the substrate” of Claims 1, 8, 15,
 The “force of less than 25 N on the substrate” is considered a functional result caused by different degree of the force provided by the force-applying tensioner mechanism. In other words, strong pressing on the substrate by the force-applying mechanism provides increased force and weak pressing on the substrate provides decreased force, thus the provided force intrinsically would have been greater than 0.
Consequently, when the force-applying tensioner mechanism is capable of providing a pressing force, it will be considered meeting the limitation.

Claims 4, 11, 18 and 24 will be similarly examined.

(3) In regards to the “wherein the force-applying tensioner provides a holding force to the clamps to (i) prevent an unwanted sag in the substrate, and (ii) allow the substrate to move to expand and contract with the thermal variations” of Claims 1, 8, 15,
The recited features “(i) and (ii)” are mere functional results caused by use of the force-applying tensioner, they do not add a patentable weight to the claimed apparatus.

Further, the features are functional results that a person of ordinary skill in the art would have intrinsically pursued. More specifically saying that:
In response to the recited features “(i)”;
In a substrate processing field, the sagging of the substrate is considered as a damage to a product. Therefore, unless the sagging is intentionally made by the user, it is obvious that a person of ordinary skill in the art would have not pursue the sagging of the substrate while holding the substrate.
In response to the recited feature “(ii)”;
In a substrate processing field, the expansion and contraction of the substrate depending on thermal variations is an intrinsic property of the substrate, in other words, all the substrate intrinsically experiences a different degree of the expansion and contraction, such as from a tiny degree to a visible degree, depending on the given thermal variations. Therefore, it is obvious that a person of ordinary skill in the art would have provided a proper tolerance while holding the substrate, in order to endure the expansion and contraction of the substrate depending on thermal variations, otherwise, the substrate would have damaged.

Consequently, when an apparatus of a prior art teaches a holder holding a substrate, it is sufficient to meet the holder, because the holder would have prevented an unwanted sag in the substrate, and allowed the substrate to move to expand and contract with the thermal variations.

(4) In regards to the “wherein the frame and clamps hold the substrate at an angle φ of from greater than 0° to about 10° forward tilt” of Claims 1, 8, 15,
Because the angle is not clearly defined, it has multiple interpretations such as:
-a. an angle of the substrate in respect to the frame, in other words, the frame and clamps enable different positions of the substrate on the frame surface.
-b. an angle of the frame having the substrate in respect to the flat surface where the frame is positioned, in other words, the frame and clamps enable different positions of the frame and the substrate, together, on a floor surface.

Claims 5, 12 and 19 will be similarly examined.

(5) In regards to the “a material that does not scratch the front face of the substrate” and “a material that does not scratch the back face of the substrate” of Claims 1, 8, 15,
In a substrate processing field, a scratch on the substrate is considered as a damage to a product, thus, unless the scratches are intentionally made by the user, it is obvious that a person of ordinary skill in the art would have not pursue a scratch on the substrate.
Consequently, when an apparatus of a prior art teaches a holder holding a substrate, it is sufficient to meet the holder is made of a material that does not scratch the substrate.

Claim 22 will be similarly examined.

(4) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 1, 8 and 15 recite “thin glass”. The term "thin” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of examination, all the substrate hold by a substrate holder is considered to be thin.

(2) The “and produce a maximum principal stress on the substrate of less than 100 MPa while undergoing thermal variations of from 1°/min to 40°/min over a range of from 0°C to 400°C” of Claim 1 is not clear, because:
The “maximum principal stress” and “thermal variations” must be measured on the substrate. Based on the current amendment, Does the applicants assert that the claimed “frame and clamps” measure the real time “stress and thermal variation” in situ while holding the substrate? Or does it have an additional measurement structure?
Further, does the claimed “frame and clamps” has an additional structure requirement to prevent the maximum principal stress more than 100 MPa, and also does the claimed “frame and clamps” control the thermal variations of from 1°/min to 40°/min over a range of from 0°C to 400°C?

The claim is constructed that the “frame and clamps” hold the substrate to have such functions, but it fails to define the corresponding structures to perform the claimed function. Therefore, the claim is indefinite.

For the purpose of an examination on the merits, when an apparatus of a prior art teaches frame and clamps to hold a substrate, it will be considered meeting the limitation.

Still furthermore, the applicants claim an “article”, which is an apparatus used for holding a substrate, thus it appears that the substrate is not a structural part constituting the apparatus, in other words, the substrate is a product handled by the apparatus.
Emphasized again, in an apparatus claim, a property regarding to the product does not add a patentable weight to the claimed apparatus. See the MPEP citations above.

(2) Claims 3, 8, 10, 15 and 17 raise the same or similar issue as the item (2) above.

(3) Claims 1 and 8 recite “reaction force” and also further recites “holding force”. It is not clear both forces are different or same.
For the purpose of an examination on the merits, it will be considered same force.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12, 14-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105083980, filed in IDS, hereafter ‘980, further the family publication US 20160362779, hereafter ‘779 will be used as an English translation) in view of Hartig (US 20060035021, hereafter ‘021).
Regarding to Claim 1, ‘980 (‘779, as the English translation of ‘980) teaches:
Apparatus (title of ‘779, the claimed “An article”);
The substrate 40 (Figs. 2-3, [0028]), and manufacturing a liquid crystal display ([0003], note it is well-known in the art that a glass substrate is used to manufacture a liquid crystal display, for instance, see US 20100126415, [0002], the claimed “comprising: a substrate of thin glass, the substrate comprising a front face, a back face, and at least one edge”);
The vertical bearing plate 10 and an upper holding base 30 ([0028], the claimed “a frame comprising: a flat frame section positioned in front of at least part of the front face of the substrate, and a channel section positioned adjacent to the at least one substrate edge”);
The opposite surfaces of the fixed splint 71, are provided with a cushion 712. The cushion 712 is made by felt or rubber (Fig. 4, [0034], the claimed “wherein the flat frame section comprises a protective spacer that contacts the substrate on the front face and comprises a material that does not scratch the front face of the substrate”);
A plurality of holder 70 for holding the substrate 40 ([0028], the claimed “and two or more clamps”);
The moving splint 72, are provided with a cushion 712. The cushion 712 is made by felt or rubber ([0034], the claimed “comprising: a) a bumper that contacts the substrate on the back face and comprises a material that does not scratch the back face of the substrate”);
Arm 74 ([0032], the claimed “b) a rigid cantilever directly or indirectly connecting the channel section to the bumper”);
The rotation driver drives the moving splint 72 to rotate around the hinge 73 by the rotation arm 74, making a clamp constituted by the moving splint 72 and the fixed splint 71 to close or open ([0033], note the “close or open” is determined by the pressing force, thus the driver is capable of providing different degree of a force, such as less than 25 N, further, a person of an ordinary skill would have pursed a force that prevents sagging of the substrate and allows expansion and contraction of the substrate depending on a the thermal variations, see the claim interpretation above, the claimed “and c) a force-applying tensioner mechanism that provides a reaction force of less than 25 N on the substrate, wherein the force-applying tensioner provides a holding force to the clamps to (i) prevent an unwanted sag in the substrate, and (ii) allow the substrate to move to expand and contract with the thermal variations”);
‘980 (‘779, as the English translation of ‘980) teaches the claimed frame and clamps, thus the substrate on the frame and claims is capable of producing a desired a maximum principal stress on the substrate while undergoing thermal variations, see the 112 rejection above (the claimed “wherein the frame and clamps hold the substrate, and produce a maximum principal stress on the substrate of less than 100 MPa while undergoing thermal variations of from 1°/min to 40°/min over a range of from 0°C to 400°C”).

‘980 (‘779, as the English translation of ‘980) teaches the claimed frame and clamps holding the substrate, but it does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the frame and clamps hold the substrate at an angle φ of from greater than 0° to about 10° forward tilt.

‘021 is analogous art in the field of substrate transport (abstract). ‘021 teaches Preferably, the transport system 170 is adapted for maintaining the substrate in a vertical-offset configuration wherein the substrate 10 is not in a perfectly vertical position but rather is offset from vertical by an acute angle α The vertical-offset configuration of the substrate is perhaps best appreciated with reference to FIG. 4. The angle α is preferably less than about 25 degrees, perhaps more preferably less than about 15 degrees, and perhaps optimally less than about 10 degrees. In certain embodiments, the angle α is between about 5 degrees and about 10 degrees. One embodiment involves an angle α of about 7 degrees ([0026]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have tilted the substrate at an angle from greater than 0° to about 10°, when a coating is performed on the substrate, for the purpose of apply high quality coatings to both major surfaces of the substrate in a very efficient manner, thus the resulting coatings are largely, if not entirely, free of unwanted pinholes and similar defects. 

Regarding to Claim 8, ‘980 (‘779 as the English translation of ‘980) teaches:
Apparatus (title of ‘779, the claimed “An article”);
The substrate 40 (Figs. 2-3, [0028]), and manufacturing a liquid crystal display ([0003], note it is well-known in the art that a glass substrate is used to manufacture a liquid crystal display, for instance, see US 20100126415, [0002], the claimed “comprising: a substrate of thin glass, the substrate comprising a front face, a back face, and at least one edge”);
The vertical bearing plate 10 ([0028], the claimed “a frame comprising: a flat frame section positioned in front of at least part of the front face of the substrate”);
The opposite surfaces of the fixed splint 71, are provided with a cushion 712. The cushion 712 is made by felt or rubber (Fig. 4, [0034], the claimed “wherein the flat frame section comprises a protective spacer that contacts the substrate on the front face and comprises a material that does not scratch the front face of the substrate”);
A plurality of holder 70 for holding the substrate 40 ([0028], the claimed “and two or more clamps”);
Fig. 4 shows the arm 74 having the moving splint 72 is connected to the plate 10 through the holding base 30 (the claimed “comprising: a) a cantilever spacer directly or indirectly connecting a rigid cantilever to the frame”);
The moving splint 72, are provided with a cushion 712. The cushion 712 is made by felt or rubber ([0034], the claimed “wherein the rigid cantilever contacts the substrate on the back face and comprises a material that does not scratch the back face of the substrate”);
The rotation driver drives the moving splint 72 to rotate around the hinge 73 by the rotation arm 74, making a clamp constituted by the moving splint 72 and the fixed splint 71 to close or open ([0033], note the “close or open” is determined by the pressing force, thus the driver is capable of providing different degree of a force, such as less than 25 N, further, a person of an ordinary skill would have pursed a force that prevents sagging of the substrate and allows expansion and contraction of the substrate depending on a the thermal variations, see the claim interpretation above, the claimed “and b) a force-applying tensioner mechanism that provides a reaction force of less than 25 N on the substrate, wherein the force-applying tensioner provides a holding force to the clamps to (i) prevent an unwanted sag in the substrate, and (ii) allow the substrate to move to expand and contract with the thermal variations”);
‘980 (‘779, as the English translation of ‘980) teaches the claimed frame and clamps, thus the substrate on the frame and claims is capable of producing a desired a maximum principal stress on the substrate while undergoing thermal variations, see the 112 rejection above (the claimed “wherein the frame and clamps hold the substrate, and produce a maximum principal stress on the substrate of less than 100 MPa while undergoing thermal variations of from 5°/min to 40°/min over a range of from 0°C to 300°C”).

‘980 (‘779, as the English translation of ‘980) teaches the claimed frame and clamps holding the substrate, but it does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein the frame and clamps hold the substrate at an angle φ of from greater than 0° to about 10° forward tilt.

The teaching of the angle was discussed in the claim 1 rejection above, thus the untaught limitation of the claim 8 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claim 15, ‘980 (‘779 as the English translation of ‘980) teaches:
Apparatus (title of ‘779, the claimed “An article”);
The substrate 40 (Figs. 2-3, [0028]), and manufacturing a liquid crystal display ([0003], note it is well-known in the art that a glass substrate is used to manufacture a liquid crystal display, for instance, see US 20100126415, [0002], the claimed “comprising: a substrate of thin glass, the substrate comprising a front face, a back face, and at least one edge”);
The vertical bearing plate 10 ([0028], the claimed “a frame comprising: a flat frame section positioned in front of at least part of the front face of the substrate,
The opposite surfaces of the fixed splint 71, are provided with a cushion 712. The cushion 712 is made by felt or rubber (Fig. 4, [0034], the claimed “wherein the flat frame section comprises a protective spacer that contacts the substrate on the front face and comprises a material that does not scratch the front face of the substrate”);
A plurality of holder 70 for holding the substrate 40 ([0028], the claimed “and two or more clamps”);
The moving splint 72, are provided with a cushion 712. The cushion 712 is made by felt or rubber ([0034], note Fig. 4 shows the arm 74 having the moving splint 72 is connected to the plate 10 through the holding base 30, the claimed “comprising: an organic polymer cantilever incorporating a cantilever spacer, wherein the organic polymer cantilever contacts the substrate on the back face and comprises a material that does not scratch the back face of the substrate, wherein the clamps are configured to (i) prevent an unwanted sag in the substrate, and (ii) allow the substrate to move to expand and contract with the thermal variations”);
‘980 (‘779 as the English translation of ‘980) teaches the claimed frame and clamps, thus the substrate on the frame and claims is capable of producing a desired a maximum principal stress on the substrate while undergoing thermal variations, see the 112 rejection above (the claimed “wherein the frame and clamps hold the substrate, and produce a maximum principal stress on the substrate of less than 100 MPa while undergoing thermal variations of from 5°/min to 40°/min over a range of from 0°C to 300°C”).

‘980 (‘779 as the English translation of ‘980) teaches the claimed frame and clamps holding the substrate, but it does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: wherein the frame and clamps hold the substrate at an angle φ of from greater than 0° to about 10° forward tilt.

The teaching of the angle was discussed in the claim 1 rejection above, thus the untaught limitation of the claim 15 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claims 2, 9, 16 and 22-23,
‘980 (‘779 as the English translation of ‘980) teaches the opposite surfaces of the fixed splint 71 and the moving splint 72 are provided with a cushion 712. The cushion 712 is made by felt or rubber ([0034], note Fig. 4 shows the arm 74 having the splints 71-72 is connected to the plate 10 through the holding base 30, the claimed “wherein the two or more clamps comprise a bumper that contacts the substrate on the back face and comprises a material that does not scratch the back face of the substrate and wherein the organic polymer cantilever directly or indirectly connects the cantilever spacer to the bumper” of Claim 22, “wherein the two or more clamps comprise a bumper that contacts the substrate on the back face and wherein the organic polymer cantilever incorporates a cantilever spacer that directly or indirectly connects the frame to the bumper” of Claim 23, and “wherein the bumper and protective spacer are made of an organic polymer” of Claims 2, 9 and 16).

Regarding to Claims 3, 10 and 17,
‘980 (‘779 as the English translation of ‘980) teaches the claimed frame and clamps, thus the substrate on the frame and claims is capable of producing a desired a maximum principal stress on the substrate, see the 112 rejection above (the claimed “wherein the maximum principal stress is 80 MPa or less”).
Further, emphasized again, in an apparatus claim, a property regarding to the product does not add a patentable weight to the claimed apparatus. See the MPEP citations above.

Regarding to Claims 4, 11, 18 and 24,
‘980 (‘779 as the English translation of ‘980) teaches the rotation driver drives the moving splint 72 to rotate around the hinge 73 by the rotation arm 74, making a clamp constituted by the moving splint 72 and the fixed splint 71 to close or open ([0033], note the “close or open” is determined by the pressing force, thus the driver is capable of providing different degree of a force, such as less than 25 N, see the claim interpretation above, the claimed “wherein the reaction force is less than 15 N” of Claims 4, 11, 18, and “wherein the two or more clamps comprise a force-applying tensioner mechanism that provides a reaction force of less than 25 N on the substrate” of Claim 24).

Regarding to Claims 5, 12 and 19,
As discussed in the claim 1 rejection above, ‘021 teaches the angle α is preferably less than about 25 degrees, perhaps more preferably less than about 15 degrees, and perhaps optimally less than about 10 degrees. In certain embodiments, the angle α is between about 5 degrees and about 10 degrees. One embodiment involves an angle α of about 7 degrees ([0026]), thus the angle is a controllable parameter, in other words, it is a result effective parameter.

Consequently, even if the cited reference does not explicitly teach the claimed “0° to about 3°”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. This reads into the claimed “wherein the frame and clamps hold the substrate at an angle φ of from greater than 0° to about 3° forward tilt”.

Regarding to Claims 7, 14 and 21,
Fig. 4 of ‘980 (‘779 as the English translation of ‘980) shows an imaginary line orthogonal to the substrate passes through between the splints 71-72 (the claimed “an imaginary line orthogonal to the back face of the substrate and passing through a point where the bumper contacts the substrate passes through the protective spacer”).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘980 (‘779 as the English translation) and ‘021, as being applied to Claims 1, 8 and 15 rejection above, further in view of Woodcock et al. (US 20090142175, hereafter ‘175).
Regarding to Claims 6, 13 and 20,
‘980 (‘779, as the English translation of ‘980) teaches the rotation driver drives the moving splint 72 to rotate around the hinge 73 by the rotation arm 74 ([0033], the claimed “wherein the two or more clamps are each rotatable about an axis).

‘980 (‘779, as the English translation of ‘980) and ‘021 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claims 6, 13 and 20: wherein the two or more clamps are each rotatable about an axis orthogonal to the substrate faces.

‘175 is analogous art in the field of carrying a sheet material ([0001]). ‘175 teaches the following retaining means; the front upper left 132, the front lower left 134, the front lower right 136, the front upper right 138, the rear upper right 140, the rear lower right 142, the rear upper left 144 and the rear lower left 146. Each retaining means is fixed directly to the leg of the lifting frame by a screw 148. The retaining means can rotate about screw 148. Mounted on each retaining means is a handle 150 to move the retaining means between the "down" position as shown, wherein the retaining means is able to contact the front or rear major surface of the pack when it is supported on the feet 8 and 10, and the "up" position wherein the retaining means are not able to contact a major surface of the pack (Fig. 16, [0057]). Note rotating the retaining means in a clockwise or counter-clockwise direction about an axis orthogonal to the surface of the sheet material enable holding or non-holding status.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rotation arm of ‘980, to be rotated about an axis orthogonal to the substrate faces, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Response to Arguments
Applicants’ arguments filed on 08/03/2022 have been fully considered but they are persuasive.
In regards to the 112 rejections, the applicants argue that with the present amendments and remarks, the 112 rejections are addressed. Favorable action is requested, see pages 7-8.
This argument is found not persuasive, and the examiner maintains the claims are indefinite.
The applicants still fail to point out the corresponding structure to measure the claimed functional feature, “a maximum principal stress on the substrate of less than 100 MPa while undergoing thermal variations of from 1°/min to 40°/min over a range of from 0°C to 400°C”.
Emphasized again, the applicants’ claim requires, while holding the substrate, the substrate experience “the maximum principal stress less than 100 MPa and thermal variations of from 1°/min to 40°/min over a range of from 0°C to 400°C”.
The examiner continuously requests the applicants clarify which structural part of the claimed “article” measures and confirms the stress and thermal variation within the range, because it appears the claimed “clamps” of the article only controls the provided force, and does not measure the stress and thermal variations. 
Further, it is also not clear, which structural part of the “article” controls the claimed thermal variation. The applicants assert the “clamps” generate a heat?
An appropriate clarification is respectfully requested.

In regards to the 35USC103 rejections, the applicants merely argue that None of the cited references, taken individually or in combination, disclose or suggest claims 1, 8, and 15, or the claims which depend therefrom. Liu's device is a vertical substrate holder. (see, e.g. Title and many references throughout specification). Liu fails to disclose many elements of claim 1, see page 8.
This argument is found not persuasive, and the examiner maintains the cited references, taken individually or in combination, clearly disclose or suggest claims 1, 8, and 15, or the claims which depend therefrom, as discussed in the claim rejection above.

The applicants further argue that Hartig fails to remedy the deficiencies of Liu and Woodcock fails to remedy the deficiencies of Hartig, because they fails to disclose the configuration of the camps and frame as set forth in the claim, see page the last paragraph of page 8 to page 9.
This argument is found not persuasive, and the examiner maintains they clearly remedy the deficiencies of Liu, as discussed in the claim rejection above.
The deficiencies of Liu are an angle range and rotatable direction, and they are clearly cured by teachings of the Hartig and Woodcock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718